DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Sisemore (2,962,117) in view of Lowder (4,171,208) and Marsden et al. (9,492,047) as applied in the previous Office Action and further in view of Lenkiewicz et al. (7,073,226), Bishop (3,138,873) and Jankowski (5,560,075).  
Regarding claims 21, 28, 31 and 38, Sisemore discloses a vacuum apparatus comprising: a housing in the form of a base (10); a vacuum motor (23) connected to the base and operable to generate airflow through the vacuum apparatus; a first removable drum (12) with a bottom (37), sidewall (36) extending upward from the bottom and an open top (via lid 11 or cover 47) for storing debris collected by the vacuum apparatus, the first removable drum having a first storage capacity.  However, Bradley fails to disclose any additional drums or any specific a variety of different sized tanks having different capacities as long as the tanks have the same cross-sectional shape at their top in order to receive the suction head (Col. 7, lines 9-13), thus teaching that different sized tanks, specifically citing three different sizes, may be provided for a single vacuum motor housing, as long as the interfacing surface for each of the tanks is the same, to allow for interchangeable engagement with a common motor housing, which will allow a user to select a specific tank depending on the application, to reduce overall size and weight when a smaller tank may be sufficient and/or provide a larger tank when necessary to collect larger amounts of debris.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide at least second and third tanks to the vacuum of Sisemore, having different capacities from one another, as taught by Lowder, wherein the common interface surface of the tanks for Bradley would obviously need to be the lower surface to engage the motor housing in the same manner as the first tank of Bradley, thus providing a common lower profile, to allow a user to select a specific tank depending on the application.
Regarding the limitations previously added to claim 21 and addressed in the previous Office Action, Marsden discloses a similar vacuum cleaner, having a removable tank (50) defined by a bottom, a sidewall extending upward form the bottom and an open top (as clearly seen in Fig. 3) and base housing a motor (32) therein below the tank.  Marsden teaches that the tank is preferably formed by molding plastics (Col. 3, lines 12-15), which is a very common and well-known process for forming modern day vacuum tanks, with plastic being known to anyone of ordinary skill in the art as being readily available, inexpensive and durable, as well plastics 
Regarding the new limitation to claim 21, Sisemore additionally fails to disclose a float within the drum to restrict airflow upon rising liquid levels.  However, each of  Lenkiewicz, Bishop and Jankowski disclose similar vacuum cleaners with removable tanks positioned at least partially above the suction source, and all being provided with structure to allow for collection of liquids, provided by an upward extending conduit from the tank outlet, as well as a float to effectively cut off airflow through the outlet to the suction source upon rising of the liquid level to a certain level, which is a very well-known function in the art for vacuum cleaners capable of collecting liquids, to prevent damage to the suction source due to contact with liquids.  Therefore, it further would have been obvious to provide a similar upwardly extending conduit from the tank outlet (38/39) of Sisemore, as well as a float having at least one of the configurations taught by Lenkiewicz, Bishop or Jankowski to prevent liquid from exiting the tank and potentially damaging the suction source. 
Regarding claim 22, it further would have been obvious for the first and second tanks to have a common lower diameter and profile to engage the motor housing and be engaged by 
Regarding claims 23 and 24, Sisemore also discloses an upper cover (11) for sealing a top surface of the tank to allow suction to be created within the tank and to allow a user to easily empty the tank when desired by removing the cover therefrom.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the top of each tank with a common upper diameter and profile, similar to the lower diameter and profile, to allow the same cover to be used with any of the tanks when selected for use, thus preventing the need for a separate cover for each tank, or alternatively, if desired, to allow each tank to have the same cover, such that any of the covers for each tank will be interchangeable with one another, providing an alternative advantage of allowing the user to use any cover with any tank.  
Regarding claims 25 and 26, the specific capacities of 40, 50 and 65 liters disclosed by Lowder are equal to about 10.5, 13.2 and 17.2 gallons, respectively, such that the first and second capacities read on the claimed volumes.  
Regarding claim 27, if the lower and upper diameters and profiles for each tank are to be the same, as discussed supra for claims 22 and 23, the tanks would necessarily have different heights to provide the different capacities.  Alternatively, height and width/diameter would be the only options for varying the tanks having equal upper and lower dimensions/profiles, such that it would have been obvious to at least optionally vary the heights of each tank to provide the disclosed different capacities. 
Regarding claim 41, Sisemore further discloses latches (46; considered to be equivalent to the disclosed drum lock, being a latching mechanism for securing, but not actually “locking” 
Regarding claim 42, Sisemore further discloses that the drum defines a debris chamber (445) and includes a filter cage (38) adapted to receive a filter thereon, wherein the filter cage is vertically-oriented within the debris chamber and vertically aligned with the vacuum motor when the drum is connected to the base.  Therefore, it further would have been obvious for any number of interchangeable drums of different sizes to include a similar interface provided with the vertically-oriented filter cage to provide the same filtering function that is known by anyone of ordinary skill in the art to protect the motor assembly from debris entering therein. 
Regarding claim 43, Sisemore further discloses that the drum (12) includes an inlet (30) providing fluid communication between an inside and outside of the drum, which is adapted for connection to a vacuum accessory (via internal hose 29 and external hose 28).  Therefore, it further would have been obvious for the plural different sizes drums to have a similar inlet to provide the necessary intake airflow to collect debris therein.  

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sisemore (2,962,117) in view of Lowder (4,171,208) and Marsden et al. (9,492,047) as applied to claim 21 and further in view of Luyckx et al. (6,070,288).  
Sisemore discloses the vacuum as discussed supra, but fails to disclose an accessory coupler.  Luyckx discloses a flexible (claim 18; inherently allowing for expansion and .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,888,207 in view of Marsden et al. (9,492,047), Lenkiewicz et al. (7,073,226), Bishop (3,138,873) and Jankowski (5,560,075).  The Patent claims the vacuum with a removable drum, claim 1 reciting all structure set forth in claim 44 of the pending application, and claim 8 reciting the second removable drum with a difference capacity but fails to claim the specific structure of the drums or common upper and lower profiles of the drums.  As discussed supra, the Marsden teaches the specific claimed shape for the drums, as well as molded structure, Lenkiewicz, Bishop and Jankowski teach the float to restrict liquid through the inlet and it is obvious for the plural sized drums to have common upper and lower profiles to allow for interchanging of the drums without requiring additional adapters or lids to complete the required sealed structure needed to function as intended. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 30 August 2021, with respect to the rejections of all previously pending claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional references applied to claim 21 in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        16 February 2022